NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
              ______________________

ACACIA MEDIA TECHNOLOGIES CORPORATION,
             Plaintiff-Appellant,

                         v.

MEDIACOM COMMUNICATIONS CORPORATION,
BRESNAN COMMUNICATIONS LLC, CEBRIDGE
    CONNECTIONS, and CABLE ONE INC.,
           Defendants-Appellees,

                       and

 HOSPITALITY NETWORK, INC., COXCOM, INC.,
        and CABLE AMERICA CORP.,
             Defendants-Appellees,

                       and

       CHARTER COMMUNICATIONS, INC.,
  ARMSTRONG GROUP, WIDE OPEN WEST LLC,
        EAST CLEVELAND CABLE TV AND
COMMUNICATIONS LLC, MASSILLON CABLE TV
 INC., MID-CONTINENT MEDIA, INC., US CABLE
HOLDINGS LP, SJOBERG’S CABLEVISION, INC.,
  SAVAGE COMMUNICATIONS INC., LORETEL
        CABLEVISION, CANNON VALLEY
         COMMUNICATIONS, INC., ARVIG
COMMUNICATIONS SYSTEMS, NPG CABLE INC.,
      and BLOCK COMMUNICATIONS INC.,
              Defendants-Appellees,

                       and

         THE DIRECTV GROUP, INC.,
             Defendant-Appellee,
                    and
  ECHOSTAR SATELLITE LLC and ECHOSTAR
      TECHNOLOGIES CORPORATION,
            Defendants-Appellees,

                    and

COMCAST CABLE COMMUNICATIONS, LLC and
INSIGHT COMMUNICATIONS COMPANY, INC.,
           Defendants-Appellees,

                    and

            CSC HOLDINGS, INC.,
              Defendant-Appellee,

                    and

     GAME LINK INC., ACMP LLC, CYBERNET
VENTURES INC., GLOBAL AVS INC., NATIONAL A-
    1 ADVERTISING INC., AEBN INC., ADEMIA
 MULTIMEDIA LLC, AUDIO COMMUNICATIONS
  INC., CYBER TREND INC., INNOVATIVE IDEAS
 INTERNATIONAL LTD. (DOING BUSINESS AS ADULT
REVENUE SERVICES), LIGHTSPEED MEDIA GROUP
INC., NEW DESTINY INTERNET GROUP LLC, and
                VS MEDIA INC.,
               Defendants-Appellees,

                    and

   OFFENDALE COMMERCIAL LIMITED BV,
           Defendant-Appellee,

                    and

  INTERNATIONAL WEB INNOVATIONS INC.,
            Defendant-Appellee,

                    and

         TIME WARNER CABLE, INC.,
             Defendant-Appellee,

                    and
                  ASKCS.COM INC.,
                      Defendant.
                 ____________________

                      2010-1081
                ______________________

   Appeal from the United States District Court for the
Northern District of California in case no. 05-CV-1114
and MDL case no. 05-1665, Judge James Ware.
                ______________________

                     JUDGMENT
                ______________________

   RODERICK G. DORMAN, Hennigan, Bennett & Dorman
LLP, of Los Angeles, California, argued for plaintiff-
appellant. With him on the brief were ALAN P. BLOCK,
MIEKE K. MALMBERG and MARC MORRIS.

     DAVID S. BENYACAR, Kaye Scholer LLP, of New York,
New York, argued for defendants-appellees, Time Warner
Cable, Inc., Mediacom Communications Corporation, et
al, and CSC Holdings, Inc. With him on the brief for Time
Warner Cable, Inc., was DANIEL L. REISNER.

   BENJAMIN HERSHKOWITZ, Gibson, Dunn & Crutcher,
LLP, of New York, New York, for defendant-appellee CSC
Holdings, Inc. With him on the brief were MARK A. PERRY
and TANYA MAZUR.

   ANNAMARIE A. DALEY, Barnes & Thornburg LLP, of
Minneapolis,    Minnesota,        for defendant-appellee
Hospitality Network, Inc., et al.

   JONATHAN E. SINGER, Fish & Richardson, P.C., of
Minneapolis, Minnesota, for defendant-appellee Game
Link Inc., et al. On the brief was TODD G. MILLER, of San
Diego, California. Of counsel was WILLIAM C. SHEAR, of
Dallas, Texas.

   VICTOR S. DE GYARFAS, Foley & Lardner LLP, of Los
Angeles, California, for defendant-appellee International
Web Innovations, Inc.
   MITCHELL D. LUKIN, Baker Botts LLP, of Houston,
Texas, for defendant-appellee Mediacom Communications
Corporation, et al.

   BRADFORD P. LYERLA, Marshall, Gerstein & Borun
LLP, of Chicago, Illinois, for defendant-appellee Charter
Communications, Inc.       On the brief was JEFFREY H.
DEAN.

   JAMES M. SLOMINSKI, The Hecker Law Group, of Los
Angeles, California, for defendant-appellee Offendale
Commercial Limited BV.      Of counsel was GARY A.
HECKER.

   GREGORY A. CASTANIAS, Jones Day, of Washington,
DC, for defendant-appellee The DirecTV Group, Inc. With
him on the brief were JENNIFER L. SWIZE; and KEVIN G.
MCBRIDE and LOUIS L. TOUTON, of Los Angeles, California.

    RACHEL KREVANS, Morrison & Foerster LLP, of San
Francisco, California, for defendant-appellee Echostar
Satellite LLC, et al. With her on the brief were MATTHEW
I. KREEGER, JASON A. CROTTY and HEATHER R. BOBKOVA;
and DEANNE E. MAYNARD, of Washington, DC.

   DAVID J. SILBERT, Keker & Van Nest, LLP, of San
Francisco, Californa, for defendant-appellee Comcast
Cable Communications, LLC, et al. With him on the brief
was DANIEL E. JACKSON.
                ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

   PER CURIAM (DYK, MAYER, MOORE, Circuit Judges).

           AFFIRMED. See Fed. Cir. R. 36.

                      ENTERED BY ORDER OF THE COURT


 October 7, 2010         /s/ Jan Horbaly
    Date                     Jan Horbaly
                                Clerk